DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to Applicant’s communication filed on December 8, 2021. Amendments to claims 1 and 11  and addition of new claims 21-22 have been entered.  Rejections under 35 USC 103 are withdrawn in view of the PTAB decision rendered on October 8, 2021. Claims 1-22 are pending and have been examined. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method for cardless withdrawal from an automated teller machine (ATM), which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions including fulfilling agreements as discussed below. This judicial exception is not integrated into a practical application as discussed below. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 	Analysis
In the instant case, claim 1 is directed to a process. 
computing device, a device identifier associated with the computing device, and a transaction amount; transmitting, by the input device of the ATM, the user input to a transmitting device of the ATM; receiving, by the transmitting device of the ATM, the user input; electronically transmitting, by the transmitting device of the ATM, at least the first code, the device identifier, and the transaction amount to a first computing system; receiving, by a receiving device of the ATM, when the first code, the device identifier, and the transaction amount are authenticated by the first computing system, a transaction account number from the first computing system; transmitting, by the receiving device of the ATM, the transaction account number to the transmitting device of the ATM; receiving, by the transmitting device of the ATM, the transaction account number; electronically transmitting, by the transmitting device of the ATM, a withdrawal request including at least the transaction account number and the transaction amount to an acquiring institution; receiving, by the receiving device of the ATM, an indication from the acquiring institution that indicates approval of the withdrawal request; and dispensing, by a dispensing module of the ATM, one or more payment instruments having a value equivalent to the transaction amount” as drafted, without the italicized portions, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as commercial interactions including resolution of agreements in the form of contracts. That is, other than, a generic ATM (comprising a dispensing module, an input device, a transmitting device, a receiving device) and a first computing system, nothing in the claim precludes the steps from being performed as a method of organizing human activity. The devices and modules within the ATM are interpreted to correspond to generic software/hardware elements suitably programmed to perform their respective functions. The first computing system is broadly 
	The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of an ATM, a computing device and a first computing system to perform all the steps. A plain reading of Figures 1-2 and 7 and associated descriptions in at least paragraphs 23-25, 40-42 and 88-93 of the Applicant’s specification reveals that an ATM comprising a generic processor suitably programmed is used execute the claimed steps. The devices and modules within the ATM are interpreted to correspond to generic software/ hardware elements suitably programmed to perform their respective functions. The first computing system is broadly interpreted to correspond to a generic computing system suitably programmed to perform the associated functions. The ATM, the computing device and the first computing system in all the steps are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements (identified above) to 
Dependent claims 2-10 and 12-22, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance in claims 2 and 12, the steps “further comprising: storing, in a provider database of the ATM, a plurality of provider profiles, wherein each profile is related to a service provider and includes a structured data set including at least a provider code and a communication address; and executing, by a querying module of the ATM, a query on the provider database to identify a specific provider profile where the included provider code corresponds to the first code, wherein the electronic transmission to the first computing system is transmitted to the communication address included in the specific provider profile” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions including resolution of agreements because these steps describe the intermediate steps of the process.  The querying module of the ATM is interpreted to correspond to generic software elements performing a traditional function recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.

	In claims 4 and 14, the step “further comprising: storing, in a memory of the ATM, data indicating an association between the first code and the predetermined personal identification number” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions including resolution of agreements because it describes an intermediate step of the process. 
	In claims 5-6 and 15-16, the steps “wherein the device identifier is a telephone number; wherein the computing device is a mobile computing device configured to receive a short messaging service message at the telephone number that includes at least the first code and transaction amount” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions including resolution of agreements because they describe the data/information used in the process.	 
	In claims 7 and 17, the steps “further comprising: receiving, by the input device of the ATM, a user request for cardless withdrawal; and displaying, by a display device of the ATM, a prompt for user input of the first code, the device identifier, and the transaction amount, wherein the prompt is displayed prior to receipt of the user input” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions including resolution of agreements because they describe the intermediate steps of the process.

	In claims 9 and 19, the step “wherein receiving the transaction account number includes receiving an indication of authentication of the first code, device identifier, and transaction amount” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions including resolution of agreements because it describes the data used in an intermediate step of the process.
In claims 10 and 20, the step “wherein the first code is a four digit numeric code” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions including resolution of agreements because it describes the data used in the process. 
	In claims 21 and 22, the step “wherein the user input is received by the receiving device of the ATM via near field communication from the computing device” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity such as commercial interactions including resolution of agreements because it describes an intermediate step of the process. The near field communication (NFC) is broadly interpreted to correspond to generic near field communication. All the additional elements in the claim, including the NFC, perform their traditional functions recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. 


Response to Arguments

4.	In response to Applicants arguments on pages 9-12 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
	The claim(s) recite(s) a method for cardless withdrawal from an automated teller machine (ATM), which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as commercial interactions including fulfilling agreements as discussed in the rejection. Dispensing money out of an ATM without requiring a 
In response to Applicants arguments on pages 10-11 of the Applicant’s remarks that the present claims are patent eligible because they provide improvements to the functioning of a computer, or to any other technology or technical field, the Examiner respectfully disagrees. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
i.e., as a generic processor performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	The Examiner does not see the parallel between the Applicant’s claims and Claim 1 of Example 42 (Claim 1 herein after). There is no similarity between a method that allows for users to access patients’ medical records and receive updated patient information in real time from other users which is a method of managing interactions between people (in Claim 1) and a method for cardless withdrawal from an automated teller machine (ATM) (in Applicant’s claims). The claim 1 recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users. The claim as a whole integrates the method of organizing human activity into a practical application.  because it is not directed to the recited judicial exception (abstract idea). No such features are present in Applicant’s examined claims or amended claims (listed on pages 11-12 of the remarks). See also explanation provided (by the PTAB) in pages 15-16 of the PTAB decision of October 8, 2021 as to why the Applicant’s arguments are not persuasive. There is nothing in the Applicant’s disclosure to suggest that the ATM used to implement the claimed method is a particular machine. There is no description in the original Specification about any specific-purpose machine performing all the steps. “Receiving input data, transmitting the data, receiving a response, transmitting a request, receiving approval of request and dispensing payment instruments based on approval of the request” are conventional functions of an ATM computer system. Simply programming an ATM to perform these functions does not convert a generic ATM into a particular machine. In Alice also, the computer system was specially programmed to perform the claimed method of Alice. That did not make the Alice claims patent eligible. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept)). 
	In claims 21-22, receiving the user input by the receiving device of the ATM via near field communication (NFC) from the computing device is not new technology. Using NFC technology to exchange data has been in existence at least since 2004 (See the NPL reference “A Short history of NFC” in the attached PTO-892 for details). The Applicants are merely applying 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “processor” of the ATM is somehow made more efficient or that the manner in which the processor carries out its basic functions is otherwise improved in any way. The alleged advantages that Applicants tout such as “enabling an individual that is the intended recipient of funds to do so without the need for the infrastructure and technology required to produce and distribute payment cards to recipients, particularly in situations where infrastructure may be lacking and time may be of the essence” do not concern an improvement in computer capabilities but instead relate to business decisions about how the withdrawal request must be carried out in the context of a method for cardless withdrawal from an ATM, for which an ATM processor is used as a tool in its ordinary capacity. The computer (ATM) is merely a platform on which the abstract idea is implemented. Therefore, the Applicant’s arguments are not persuasive. 
	For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.
Applicant’s arguments with respect to rejections of pending claims under 35 USC § 103 have been considered but are moot in view of new grounds of rejection.  

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 

	(b) Kim, Kyung Dong (US Pub. 2021/0319672 A1) discloses a financial transaction system including a bank server, an authentication code transfer server, and an ATM. The bank server generates an authentication code in response to a request message received from a mobile terminal. Then the bank server transmits the authentication code to the mobile terminal. The authentication code transfer server receives the authentication code from the mobile terminal and forwards the authentication code to the ATM which then transmits the authentication code to the bank server for transaction authentication. The bank server performs transaction authentication by comparing the code received from the ATM with the code previously generated by the bank server. The ATM dispenses cash according to transaction information entered by a user using the mobile terminal upon receipt of a transaction approval message from the bank server.

6.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695 

March 13, 2022